Citation Nr: 1633003	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  14-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a liver disorder, to include as due to herbicide exposure.

3.  Entitlement to an initial evaluation for coronary artery disease in excess of 60 percent for the period from October 31, 2013, to April 9, 2014, and in excess of 30 percent on or after April 9, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 to May 1971, with service in Vietnam from March 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and August 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the April 2014 rating decision, the RO granted service connection for coronary artery disease and assigned a 60 percent evaluation effective from October 31, 2013, and a 30 percent evaluation effective from April 9, 2014.  The RO also denied service connection for a liver disorder.  In the August 2014 rating decision, the RO denied service connection for a skin disorder.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file shows that the Veteran served in in the Republic of Vietnam during the Vietnam era.  As such, he is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  

Although the Veteran's claimed skin cancer and liver disorder are not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Nevertheless, the evidence of record does not include a medical opinion based upon a complete review of the claims file addressing whether such disorders are causally or etiologically related to the Veteran's herbicide exposure in service.  Therefore, the Board finds that a VA medical opinion is necessary for determining the nature and etiology of the disorders.

Moreover, the Veteran was last afforded a VA examination in April 2014 in connection with his claim for an increased evaluation for his coronary artery disease.  The Veteran has claimed that his condition more closely approximates the criteria for a higher evaluation.  At the December 2015 hearing, the Veteran's representative seemed to indicate that the Veteran's condition may have worsened since the April 2014 examination.  While the Board notes that the Veteran's testimony did not necessarily fully support the representative's contention, review of the medical evidence shows that the Veteran did report tightness of the chest and angina upon exercising at an appointment in December 2014.   VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for skin cancer, a liver disorder, and coronary artery disease, to include any facilities where the Veteran may have received treatment for skin cancer in the 1980s, 1995, or 1997.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin cancer that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

It should also be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

The examiner should opine as to whether it is at least as likely as not that the Veteran has any skin cancer that is causally or etiologically related to his military service, to include any sun exposure (including during Vietnam) and herbicide exposure therein (regardless of the fact that skin cancer is not presumed to be associated with herbicide exposure). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any liver disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's medical records have indicated the presence of macrosteatosis, nonalcoholic steatohepatitis, and possible cirrhosis.

It should also be noted that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.    

The examiner should identify all current liver disorders.

For each diagnosis identified, he or she should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, to include his herbicide exposure (regardless of the fact that the diagnosis may not be presumed to be associated with herbicide exposure). 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his service-connected coronary artery disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should address the following:

(1) the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope;

(2) whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year;

(3) whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction; and

(4) whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

If the examiner determines that contemporaneous exercise stress testing is not necessary, he or she should provide an explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




